Title: To James Madison from Robert Lewis Madison, 27 December 1813
From: Madison, Robert Lewis
To: Madison, James


        
          Dear Uncle
          Carlisle D. College December th27. 1813
        
        Your letter has just come to hand and I was surprised to find that my letter to my Father, informing him of your having sent me 250$ had never been received. I wrote to him agreeably to your request a few days after its reception—but suppose from the negligence and inattention of the Post Masters that it has never reached him. By this time you have seen in the Intellingencer J. Cooper’s proposals to take private pupils as students of Law after the first day of January next—and I have been considering whether it would not be better for me to enter with him immediately for by so doing I should enjoy very great advantanges such as I [i]magine are not to be met with elsewhere. The plan that I should wish to pursue would be to devote the morning principally to the study of the Law, and the evening in attending to the Latin and French Languages as a kind of relaxation from more laborious pursuits. I should also be better qualified to profit from the course of law Lectures that J. Cooper proposes to commence delivering on the fourth of May. I hope though you will let me know as soon as possible whether you agree with me in my opinions upon this subject and if you do, I will then write to my Father. I forgot to tell you that I have already read Vattell Burlamaqui and examined some parts of Grotius of him I could not procure an English translation and JC. thought that I would not be compensated for the time it would require to peruse him attentively in Latin.
        We had a Chymical examination on friday last—the students acquited themselves tolerably well. I am afraid that my sister will never again recover her health, in fact we cannot reasonably expect it after the proofs we

have had of the fatality of her complaint. Give my love to Aunt Madison. Yr. affectionate Nephew
        
          R L Madison
        
      